Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-131199 (hereinafter D1).
D1 discloses an extendable device, comprising: a base member (211); a first ball screw (212) that is provided to the base member and that rotates according to a driving force supplied from a drive source (motor not shown, described in Paragraph [0017] of the translation provided by Applicant, see arrow in Fig. 2); a first movable member (221 that is coupled to the base member via the first ball screw and that moves relative to the base member as the first ball screw rotates; a second ball screw (222) that is provided to the first movable member and that rotates as the first movable member moves; a third ball screw (223) that is provided to the first movable member; a transmission mechanism (226/227) that transmits the rotation of the second ball screw to the third ball screw; and a second movable member (1) that is coupled to the first movable member via the third ball screw and that moves relative to the first movable member as the third ball screw rotates; wherein the drive source is disposed separately (see arrow in Fig. 2, drive input clearly shown separate from 221 and 1) from the first movable member and the second movable member; and wherein the first ball screw has: a threaded shaft (212) that is rotatably fixed to the base member and that rotates according to the driving force supplied from the drive source; and a nut (213) that is attached to the threaded shaft, that is fixed to the first movable member, and that causes the first movable member to move along the threaded shaft as the threaded shaft rotates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 2010-131199) in view of D2 (JP 2015-143525).
D1 discloses the claimed invention, including wherein the second ball screw has: a nut (221) that is fixed to the base member; and a threaded shaft (222) that is attached to the nut, that is rotatably fixed to the first movable member, and that rotates as the first movable member moves, the third ball screw has: a threaded shaft (223) that is rotatably fixed to the first movable member and that rotates as a result of the rotation of the threaded shaft of the second ball screw being transmitted by the transmission mechanism; and a nut (225) that is attached to the threaded shaft, that is fixed to the second movable member, and that causes the second movable member to move along the threaded shaft as the threaded shaft rotates. 
D1 does not disclose the transmission mechanism has: a first pulley that is attached to the threaded shaft of the second ball screw; a second pulley that is attached to the threaded shaft of the third ball screw; and a belt that couples together the first pulley and the second pulley, or that the first pulley and the second pulley are of different diameters.
D2 discloses a pulley transmission mechanism (60) for a ball screw extension device and that the pulleys have different diameters (Paragraph [0018] pulley diameters must change to change transmission ratio).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the extension device of D1 to have different sized pulleys in a transmission mechanism as taught by D2, as the selection of a known type of transmission mechanism suitable for a given intended use is within the level of ordinary skill in the art.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claims 1-5 and 8-10 above, and further in view of in view of D3 (JP 2010-90987).
The combination of D1 and D2 disclose the claimed invention, except for wherein the threaded shaft of the second ball screw and the threaded shaft of the third ball screw have different thread groove pitches.
D3 discloses balls screws (Paragraph [0018], second connecting member and third connecting member) of an extendable mechanism that have differed thread groove pitches (paragraph [0018]).
It would have been obvious to one having ordinary skill in the art at the time the Application was filed to have modified the extendable mechanism of the combination of D1 and D2 to have the screws of the second and third ball screws to have different thread pitches, in order to provide different amounts of extension for the two moveable members, as taught by D3 (Paragraph [0018]).


Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 and D3 as applied to claims 1-6 and 8-11 above, and further in view of D4 (USPN 6,382,039).
The combination of D1, D2 and D3 disclose the claimed invention, except for a first guide mechanism that guides the movement of the first movable member with respect to the base member; and a second guide mechanism that guides the movement of the second movable member with respect to the first movable member.
D4 discloses a first guide mechanism (71/72) and a second guide mechanism (91/92) for an extendable device.
It would have been obvious to one having ordinary skill in the art at the time the Application was filed to have modified the extendable device of the combination of D1, D2, and D3 to have guide mechanisms, in order to better support the movement of the first and second movable members with respect to the base and one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658